DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 5/7/21 has been entered.  Applicant amended claims 3-14, 16, 17.  Claims 1-17 are currently pending in this application. 

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
–In claim 1, line 1, “Wall-flow filter” needs to be changed to -- A wall-flow filter --. 
–In claims 2-13, line 1, “Wall-flow filter” needs to be changed to -- The wall-flow filter --. 

–In claim 14, line 1, “Method for producing” needs to be changed to -- A method for producing --. 
–In claims 15-16, line 1, “Method for producing” needs to be changed to -- The method for producing --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



-Claims 9, 11, 13, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 9 recites “the amount of powder” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
-Claim 11 recites “the ratio” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
-Claim 11 recites “the average pore diameter” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
-Claim 13 recites “the tapped density” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
-Claim 14 recites “the input side” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-4, 6-10, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clowes et al. (WO 2017056067) (see US 2018/0298800) in view of Sutton et al. (US 2016/0310935). 
With regard to claims 1, 17:
Clowes discloses a wall-flow filter for removing particles from the exhaust gas of internal combustion engines, which comprises a wall-flow filter of length and at least one catalytically active coating (43) and/or (44) (Fig. 4), wherein the wall-flow filter comprises channels (5) and (6) (Fig. 4), which extend in parallel between a first and a second end of the wall-flow filter and are separated by porous walls (35) (Fig. 4), which form surfaces and wherein the channels (5) are closed at the second end and the channels (6) are closed at the first end, the coating (43) is located in the channels (5) on the walls of the surfaces wherein the coating on the walls of the surface extends from the first end of the wall-flow filter to a length (La) of less than the length of the filter (1), the coating (44) is located in the channels on the walls of the surfaces, wherein the coating on the walls of the surface extends from the second end of the wall-flow filter to a length (Lb) of less than the length L (see Fig. 4).

    PNG
    media_image1.png
    444
    431
    media_image1.png
    Greyscale


However, Clowes fails to disclose that the inlet region of the filter has additionally been impinged with at least one dry powder-gas aerosol.
Sutton teaches that an inlet region of a filter has additionally been impinged with at least one dry powder-gas aerosol (see abstract, par. [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Clowes by applying an inlet region of a filter with at least one dry powder-gas aerosol as taught by Matthew for improving filtration performance under all operating conditions, and also provides the important benefit of lower backpressure at given particulate loadings under operating conditions present in Diesel and gasoline engine exhaust gas applications (see par. [0029]).

With regard to claim 2: 
The modified Clowes discloses the wall-flow filter according to claim 1, Clowes further discloses coating (43) extends from the first end of the wall-flow filter to a length of up to 90% of the length of the filter (1) (Fig. 4).

With regard to claim 3:  
The modified Clowes discloses the wall-flow filter according to claim 1, Clowes further discloses coating (44) extends from the second end of the wall-flow filter to a length of up to 90% of the length of the filter (1) (Fig. 4).

With regard to claim 4: 
The modified Clowes discloses the wall-flow filter according to claim 1, since Clowes  further discloses the length of the filter is about 11.5 cm (see page 28, lines 16-18), and Fig. 4 

With regard to claim 6:
The modified Clowes discloses the wall-flow filter according to claim 1, Clowes further discloses a coating is located in the walls (35) (Fig. 4) of the wall-flow filter and the coating extends from the first or the second end of the wallflow filter to a length of 100% of the length of the filter (see page 26, lines 17-19).

With regard to claim 7:
The modified Clowes discloses the wall-flow filter according to claim 4, Clowes further discloses that the coatings (43) and (44) (Fig. 4), respectively, contain one or more noble metals, which are fixed on one or more carrier materials, along with one or more oxygen storage components (see page 15, lines 30-33, page 27, lines 20-26).

With regard to claim 8:
The modified Clowes discloses the wall-flow filter according to claim 1, Clowes further discloses that the coatings 43 and 44 contain a cerium/zirconium/rare earth metal mixed oxides as the oxygen storage component (see page 17, lines 4-17).

With regard to claim 9: 
The modified Clowes discloses the wall-flow filter according to claim 1; Sutton further teaches that the amount of powder in the particulate filter is less than 50 g (see par. [0037]).
	

	

 The modified Clowes discloses the wall-flow filter according to claim 1, Sutton further teaches the powder is selected from the group consisting of aluminum oxide, titanium dioxide, zirconium dioxide, cerium oxide, iron oxide, zinc oxide, zeolites, metal-substituted zeolites (see claim 12).

With regard to claim 12: 
The modified  Clowes discloses the wall-flow filter according to claim 1, Sutton further teaches that the powder precipitates in the pores of the filter walls and does not form a cohesive layer on the walls of the filter (see par. [0084]).

With regard to claim 13: 
The modified Clowes discloses the wall-flow filter according to claim 1, Sutton further discloses that the tapped density of the powder is at most 900 kg/m3 (see par. [0030], claim 13). 

With regard to claim 14: 
The modified Clowes discloses a method for producing a catalytically active wall-flow filter according to claim 1, Sutton further teaches that the catalytically coated filter is impinged with the powder-gas aerosol by dispersing the powder in a gas, which is then fed to a gas stream and is subsequently sucked through the filler on the input side (see par. [0030]).

Allowable Subject Matter
Claim 5, 15, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	 Conclusion
	       Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
	           Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
         	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.



/D.T./
Examiner, AU 3747



/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747